Citation Nr: 0100062	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-01 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to July 1994.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for a 
varicose veins of the left leg. 


REMAND

The veteran contends that he currently suffers from varicose 
veins of the left leg as a result of a hazing incident in 
service.  He alleges that fellow service members struck his 
left thigh with their knees after he had received a 
promotion.

A veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  A 
review of the record discloses that additional development is 
needed prior to adjudication by the Board.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) provides that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The provisions of the act apply to all claims filed 
on or after its date of enactment, November 27, 2000, as well 
as claims filed before then but, as in this case, not finally 
decided as of that date.  VAOPGCPREC 11-2000 (November 27, 
2000).  

The Secretary may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.  The new 
amendment thus eliminates the requirement that a claim be 
well grounded before VA's duty to assist is triggered.  Id.

In this case, the evidence indicates that a VA examination 
may possibly aid in the establishment of entitlement to 
service connection for varicose veins of the left leg.  The 
veteran's service medical records show treatment in August 
1993 for a soft tissue injury of the left thigh following a 
hazing incident.  Physical examination revealed ecchymosis 
located at the posterior aspect of the left thigh measuring 
approximately 12 cm by 17 cm.  Mild edema down the left leg 
was also observed.  The assessment was soft tissue and muscle 
injury of the posterior left thigh with clot formation and 
massive contusion.  The veteran was placed on profile and 
eventually separated from active duty in July 1994 due to a 
left knee injury.

A November 1994 rating decision granted service connection 
for chondromalacia patella of the left knee based on the 
hazing incident.  That decision also denied service 
connection for a bruise of the left leg based on an October 
1994 VA examination report which showed no evidence of 
bruising or abnormalities of the skin.  That report 
specifically noted that no varicose veins were present.  At a 
VA orthopedic examination in March 1998, however, the 
examiner observed some "capillary dilations at the lateral 
knee of pencil marks which is insignificant."  Again, 
however, no varicosities of the superficial veins were seen.  

In July 1998, a VA clinician examined the veteran's left leg 
and observed small superficial varicosities located at the 
mid-distal and proximal lateral aspect of the left thigh, 
with no stasis, dermatitis, hyperpigmentation, edema, or 
ulcers.  These were described as very fine varicosities with 
a diameter of less than 1 mm.  The diagnosis was miniscule 
varicose veins versus telangiectasis.

To date, no medical opinion has been provided regarding the 
etiology of these varicosities.  As such, taking into account 
the recent medical findings and in light of the recent 
amendment concerning the duty to assist, the veteran should 
be afforded an appropriate VA examination to determine 
whether his varicosities of the left leg resulted from the 
hazing incident in service as he has contended. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a an appropriate VA 
examination to determine the nature and 
etiology of his varicose veins of the 
left leg.  The claims folder should be 
provided to the examiner for his or her 
review in connection with the 
examination.  All necessary tests and 
evaluations should be performed.  
Following a review of the veteran's 
claims file and completion of the 
examination, the examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
currently diagnosed varicose veins 
(versus telangiectasis) of the left leg 
are related to the hazing incident in 
service.  All pertinent clinical findings 
and the rationale for all opinions 
expressed should be reported. 

2.  After ensuring that the requested 
actions have been completed to the extent 
possible and as contemplated under the 
Veterans Claims Assistance Act of 2000, 
the RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for varicose veins of the left 
leg.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.






The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



